Mr. Justice Duncan delivered the opinion of the court. 4. Indictment and information, § 20*—verification of amended information. Where an information is amended in court, it must be reverified by the prosecuting witness, and a new affidavit and jurat in due form should be appended and subscribed by the prosecuting witness and the officer in the same manner as originally. 5. Criminal law, § 497*—presumption as to amendment of information. It cannot be presumed that an information was amended from a showing that leave to amend was granted. 6. Criminal law, § 372*—what constitutes judgment. The announcement of the court or the judge’s minutes are no part of the judgment proper, and cannot be so considered; they merely serve as indicators for the correct recording of the judgment and sentence in the record by the clerk.